Citation Nr: 0629270	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for residuals of 
malaria, with a noncompensable evaluation, and denied service 
connection for PTSD.  The veteran was afforded a hearing 
before the undersigned Veterans Law Judge on May 4, 2006.  

The veteran initially filed a Notice of Disagreement to the 
April 2004 rating decision, but has only perfected an appeal 
with respect to the issue of service connection for PTSD.  On 
the veteran's VA Form 9, filed in March 2005, he elected only 
to purse an appeal with respect to this issue; accordingly, 
the Board will only consider the issue of service connection 
for PTSD.  See 38 C.F.R. § 20.202.


FINDING OF FACT

The veteran is not currently diagnosed as having PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  A VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

The file shows that through correspondence dated in July 
2003, the copy of the rating decision furnished in April 
2004, the statement of the case dated in February 2005, at 
hearing on appeal in May 2006, the veteran has been fully 
notified of the information and evidence needed to 
substantiate this claim, and his and VA's responsibilities 
for providing evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The July 2003 letter advised the 
veteran to let VA know if there is evidence or information 
that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in April 2004.  Notice fully complying with the provisions of 
the VCAA was provided to the veteran in July 2003.   
Therefore, the veteran received proper VCAA notice prior to 
the initial rating decision denying his claim and no remedial 
action is necessary.  See Mayfield v. Nicholson, 19 Vet.  
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  The veteran has been afforded a medical examination and 
an opinion from a VA physician to address the questions 
involved with the issue on appeal has been obtained.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Dingess/Hartman, at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Of record is an April 2006 letter that provided the veteran 
with notice of what type of information and evidence was 
necessary to establish a disability rating and effective date 
for the claim on appeal.  However, this notice was not 
provided prior to the initial rating decision denying his 
claim and is thus untimely.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  Because 
the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD, any defects with 
respect to downstream issues are rendered moot.  
Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis under 
DSM-IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

Factual Background and Analysis

The veteran's service medical records are silent with respect 
to complaints, treatment, or diagnosis of any psychiatric 
disorder, including PTSD.  The earliest competent medical 
evidence of record regarding the veteran's psychiatric state 
is from the North Chicago VA medical center and dated in 
November 2003.  

At that time, the veteran reported that he had never received 
any treatment for a mental disorder.  The veteran reported 
that he lived alone, had never been married and had no 
children.  The veteran related substantial combat exposure as 
a forward observer in Vietnam, and offered one specific 
reference to witnessing a fellow soldier get hit by sniper 
fire.  Following discharge, the veteran reported that he had 
worked as a warehouseman and local messenger, but considered 
himself a truck driver by profession.  The veteran reported 
being a light sleeper who occasionally awakened from a dream.  
The veteran denied that these dreams were related to his 
combat experiences in Vietnam.  He reported startling easily 
at loud noises.

Mental status examination revealed that the veteran's mood 
was euthymic, and that his affect was mood congruent and full 
in range.  The veteran displayed a disturbing paucity of 
genuine emotion which made for awkward interaction.  The 
veteran denied having hallucinations or delusions, and no 
evidence of a psychotic process was noted during the course 
of the examination.  The veteran denied any homicidal or 
suicidal ideation or intent.  There was no evidence of 
anxiety or depression.  The examiner found that the veteran 
was clearly functioning within the normal range of human 
intelligence, and did not exhibit discernible cognitive 
difficulties or memory deficits.  The examiner stated that to 
the extent that the veteran was vaguely disconnected from the 
world around him, it could be said that he suffers from an 
atypical personality disorder.  The examiner found no 
evidence of PTSD at the time and solely diagnosed personality 
disorder, not otherwise specified, with avoidant features.  
Following the November 2003, the veteran attended a few 
psychology group therapy sessions.  The records with respect 
to these sessions do not contain a diagnosis of PTSD.

At the aforementioned Board hearing in May 2006, the veteran 
reported that the only medical attention that he had received 
related to his claimed PTSD was from the Northern Chicago VA 
medical center.  The veteran further testified that he had 
never received medication or treatment for a psychiatric 
disorder.  The veteran further testified that he had 
difficulty sleeping, nightmares, and had occasionally 
awakened in a cold sweat.  He reported "know[ing] that [he] 
killed a lot of people" and occasionally recalled his combat 
memories.  He reported that his claimed PTSD had "picked 
up" recently, because he had been following current armed 
conflicts on television.  

Service connection for PTSD is not established.  There is no 
evidence that the veteran incurred a psychiatric disorder, 
including PTSD, in service.  The entire record, including the 
veteran's service medical records and all post-service 
psychiatric records, are silent with respect to a diagnosis 
of PTSD.  The Board acknowledges the veteran's testimony 
regarding in-service incurrence of PTSD, but notes that the 
veteran, as a lay person, is not competent to diagnose a 
psychiatric disorder, including PTSD.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, without a current 
diagnosis of PTSD, the veteran's claim for service connection 
of PTSD cannot be established.  The preponderance of the 
evidence is against the claim and it must be denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


